department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division may uniform issue list file’ fi ty legend taxpayer a taxpayer b company c company d individual e amount amount amount ira x ira y ira z page dear - this is in response to your letter dated date as supplemented by correspondence and communications dated date and date in _ which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted in support of the ruling requested in early taxpayer a maintained two in date taxpayer a is married to taxpayer b individual_retirement_arrangements iras ira x and ira y taxpayer a withdrew amount and amount from ira x ahd ira y respectively and intended to place such amounts in ira accounts with company c taxpayer a and taxpayer b collectively taxpayers were unaware that the amounts withdrawn from ira x and ira y were in fact placed into taxable non-ira accounts with company c taxpayers realized this error in date when taxpayer a withdrew amounts from the accounts with company c upon withdrawal from the accounts with company c taxpayer a utilized the services of individual e of company d in order to contribute amount which is less than the sum of amount and amount into ira z individual e represents that taxpayer a took his minimum_required_distribution under sec_401 of the code for the distributions from ira x and ira y of amount and amount respectively were made entirely in cash and the contribution of amount to ira z was also made entirely in cash taxpayers were unaware that the contributions to the accounts with company c were made to taxable non-ira accounts until after the 60-day rollover period had expired taxpayers represent that the distributions of amount and amount occurred more than one year after the date of any other distribution from ira x and ira y respectively that was rolled over into any ira and that no other amount was distributed from any other ira within these 1-year periods and rolled over into ira x or ira y respectively based on the above facts and representations you request that the service waive the 60-day rollover requirement with respect to the distribution of amount and amount because the failure to waive such requirement would be against equity or good conscience sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income page - by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the paynieént or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may-be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual _teceived any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers oo sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check - _ page - whether the check was cashed and the time elapsed since the distribution occurred the information presented by taxpayers demonstrates hardship and indicates that the taxpayers could not reasonably satisfy the requirement that amount and amount be deposited in an ira within days of the distributions from ira x and ira y respectively the failure to deposit amount and amount into one or more iras within the 60-day period was beyond the reasonable control of taxpayers and the failure to waive the 60-day requirement would be against equity or good conscience therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount and amount provided all other requirements of sec_408 of the code are satisfied except the 60-day requirement the contribution of amount to ira z will be considered a valid rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayers who requested it sec_6110 of the code provides that it may not be used or cited as precedent if vou wish to inquire about this ruling please contact d at please address all correspondence to t ep ra t4 sincerely yours dar fe alan c pipkin manager technical group employee_plans enclosures deleted copy of ruling letter notice of intention to disclose -
